Order entered November 30, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00766-CV

                      MICHAEL A. NASR, Appellant

                                     V.

                  JOHN DAVID WHITEHEAD, Appellee

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-03670

                                  ORDER

      Before the Court is appellant’s November 24, 2020 unopposed second

motion for an extension of time to file his brief on the merits. We GRANT the

motion and extend the time to December 14, 2020.


                                          /s/      ROBERT D. BURNS, III
                                                   CHIEF JUSTICE